ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_04_EN.txt.                      60 	



                                 SEPARATE OPINION OF JUDGE GEVORGIAN



                        Disagreement with the Court’s findings on lack of jurisdiction on immunities of
                     Bank Markazi (point (2) of the dispositif) — Such immunities fall within the
                     scope of application of the 1955 Treaty of Amity, Economic Relations, and
                     Consular Rights — A link exists between Bank Markazi’s activities to facilitate
                     commerce by Iranian companies in the US and the Treaty’s object and purpose —
                     The interpretation of Article III, paragraph 2, of the Treaty — Distinction between
                     procedural rights and the possibility to invoke such rights before US courts is
                     artificial — Interpretation of Article X, paragraph 1, of the Treaty — Iran’s
                     “freedom of commerce” under this provision has been rendered illusory by the
                     enforcement measures adopted by the US.


                        1. I voted in favour of the Court’s rejection of the first and third pre-
                     liminary objections raised by the United States of America (hereinafter
                     the “US”), as well as the findings on the admissibility of the Application
                     filed by the Islamic Republic of Iran (hereinafter “Iran”). However, I
                     voted against the Court’s upholding of the second preliminary objection
                     raised by the US. As a result, I disagree with the Court’s limitation of its
                     jurisdiction under point (2) of the dispositif. In this opinion, I shall set the
                     reasons therefor.
                        2. On the merits, Iran challenges five measures or decisions allegedly
                     affecting its immunities, including those of its Central Bank (Bank
                     Markazi) :
                     — the introduction in 1996 of a “terrorism exception” to jurisdictional
                       immunities inserted in Title 28 of the United States Code (USC) as
                       part of the “Antiterrorism and Effective Death Penalty Act” 1;

                     — the enactment in 2002 of the “Terrorism Risk Insurance Act”, which
                       in essence authorized the attachment of Iran’s assets in order to give
                       satisfaction to judgments on “terrorist claims” brought by private
                       parties before US courts 2;

                         1 According to the new exception, immunity under the US Foreign Sovereign Immuni-

                     ties Act of 1976 would not apply when “money damages are sought against a foreign state
                     for personal injury or death that was caused by an act of torture, extrajudicial killing,
                     aircraft sabotage, hostage taking, or the provision of material support or resources”
                     (28 USC, Section 1605 (a) (7), as adopted by Section 221 of the US Antiterrorism and
                     Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214), (Memorial of
                     Iran (MI), Ann. 10).
                       2 US Terrorism Risk Insurance Act of 2002, Pub. L. 107-297, 116 Stat. 2322, (MI,

                     Ann. 13).

                     57




3 CIJ1158.indb 110                                                                                               21/10/19 10:25

                     61 	            certain iranian assets (sep. op. gevorgian)

                     — the enlargement in 2008 of the “terrorism exception” initially intro-
                       duced in 1996 3;
                     — the issuance in 2012 of Executive Order 13599, which blocked all
                       assets of the Government of Iran, including, inter alia, those of its
                       Central Bank 4;
                     — the enactment in the same year of the “Iran Threat Reduction and
                       Syria Human Rights Act”, which deprived the assets of Bank Markazi
                       of immunity in order to give satisfaction to private claims brought
                       before a US District Court in the case Peterson et al. v. Islamic Repub-
                       lic of Iran et al 5.


                       3. Iran claims that such measures — the scope of which is not disputed
                     by the Parties — have violated its immunities (including those applicable
                     to Bank Markazi) and that such immunities fall within the scope of vari-
                     ous provisions of the Iran-US Treaty of Amity, Economic Relations, and
                     Consular Rights of 1955 (hereinafter the “1955 Treaty”). The US consid-
                     ers that the question of immunities is outside the Court’s jurisdiction
                     ratione materiae, since the rule on the central bank immunities is a rule of
                     customary international law and is not covered by the 1955 Treaty. The
                     present Judgment agrees with the Respondent’s position.


                        4. Before addressing the Court’s analysis of the substantive provisions
                     of the 1955 Treaty, I shall first make two preliminary observations.
                        First, while no provision of the 1955 Treaty mentions expressly the
                     protection of foreign State immunities (including those of central banks),
                     such immunities are invoked by Iran in relation to various substantive
                     rights protected by the Treaty. From this perspective, the present case
                     differs from Immunities and Criminal Proceedings (Equatorial Guinea v.
                     France), where the Court excluded its jurisdiction in relation to a treaty
                     (the Palermo Convention), which allegedly incorporated immunities in a
                     general “disclaimer” clause limiting that treaty’s scope of application 6.


                        3 Inter alia, the new Section 1605A of Title 28 of the US Code would allow judges

                     to award punitive damages against so-­called “State sponsors of terrorism” (28 USC,
                     Section 1605A (c) as adopted by Section 1083 (a) (1) of the US National Defense Autho-
                     rization Act for Fiscal Year 2008, Pub. L. No. 110-181, 122 Stat. 206, (MI, Ann. 15).
                       4 Executive Order 13599, 5 February 2012, Federal Register, Vol. 77, p. 6659, (MI,

                     Ann. 22).
                       5 Section 502 (b) of the Iran Threat Reduction and Syria Human Rights Act of 2012,

                     Pub. L. 112‑158, 126 Stat. 1214 (MI, Ann. 16), in relation to Peterson et al. v. Islamic
                     Republic of Iran et al., Case No. 10 Civ. 4518 (BSJ) (GWG).
                        6 It must also be recalled that, in that case, the Court’s conclusion was confirmed by

                     the travaux préparatoires of the Palermo Convention (Immunities and Criminal Proceedings

                     58




3 CIJ1158.indb 112                                                                                               21/10/19 10:25

                     62 	            certain iranian assets (sep. op. gevorgian)

                        Second, the fact that the object and purpose of the 1955 Treaty is not
                     to protect State sovereignty, but rather to “encourag[e] mutually benefi-
                     cial trade and investments and closer economic intercourse generally
                     between their peoples, and [to] regulat[e] consular relations” 7, is not suf-
                     ficient per se to dispose of the Court’s jurisdiction over Iran’s claims
                     regarding immunities, and notably those protecting its Central Bank. As
                     Iran has argued in the present proceedings (and the US has not con-
                     tested), Bank Markazi plays a crucial role in the conclusion of commer-
                     cial transactions by Iranian companies in the US, to the point that the
                     attachment of its assets may have rendered such transactions impossible 8.
                     While the scope of the alleged harm caused by the US measures is a mat-
                     ter for the merits, Iran has, at this stage, sufficiently demonstrated the
                     existence of a link between such measures and the object and purpose of
                     the 1955 Treaty.


                         5. I shall now turn to the substantive rights invoked by Iran in the
                     present case. In my opinion, two provisions of the 1955 Treaty are
                     ­particularly relevant as sources of the Court’s jurisdiction over Iran’s
                      claims concerning immunities : Article III, paragraph 2 (access to courts
                      of ­justice) and Article X, paragraph 1 (freedom of commerce and
                      ­navigation).
                         6. According to Article III, paragraph 2,
                             “Nationals and companies of either High Contracting Party shall
                          have freedom of access to the courts of justice and administrative
                          agencies within the territories of the other High Contracting Party, in
                          all degrees of jurisdiction, both in defense and pursuit of their rights,
                          to the end that prompt and impartial justice be done. Such access shall
                          be allowed, in any event, upon terms no less favorable than those
                          applicable to nationals and companies of such other High Contract-
                          ing Party or of any third country. It is understood that companies not
                          engaged in activities within the country shall enjoy the right of such
                          access without any requirement of registration or domestication.”


                        7. The present Judgment differentiates between, on the one hand, the
                     substantive and procedural rights that a national or company of a Con-
                     tracting Party might claim before a domestic court or authority, and on
                     the other, the “possibility for such a [national or] company to have access
                     to those courts or authorities with a view to pursuing the (substantive or


                     (Equatorial Guinea v. France), Preliminary Objections, Judgment, I.C.J. Reports 2018 (I),
                     pp. 322-323, paras. 96-102). This is not the case here.
                        7 Paragraph 57 of the present Judgment.
                        8 See, in particular, CR 2018/30, pp. 31‑33, paras. 33-36 (Vidal).



                     59




3 CIJ1158.indb 114                                                                                               21/10/19 10:25

                     63 	            certain iranian assets (sep. op. gevorgian)

                     procedural) rights it claims to have” 9. According to the Court, only the
                     latter is protected by Article III, paragraph 2 10. To this effect, the Court
                     recalls that the rights enshrined in that provision are only guaranteed “to
                     the end that prompt and impartial justice be done” 11.
                        8. This differentiation is in my view artificial and disregards the “essen-
                     tially procedural” and “preliminary” nature of immunities, as defined by
                     the Court in Arrest Warrant and Jurisdictional Immunities 12. Indeed, in
                     the latter Judgment, the Court explained that “a national court is required
                     to determine whether or not a foreign State is entitled to immunity as a
                     matter of international law before it can hear the merits of the case
                     brought before it and before the facts have been established” 13.

                        9. Moreover, if we follow this logic, practically nothing is left of the
                     right of access to courts once Iran’s Central Bank (Bank Markazi) has
                     been deprived of a “preliminary” procedural defence of such importance
                     as immunities (thereby leaving it in a clearly less favourable situation
                     than that of other central banks operating in the US). As well expressed
                     in the dissenting opinion to the judgment of the US Supreme Court in
                     Bank Markazi v. Peterson et al., Bank Markazi was “strip[ped] . . . of any
                     protection that federal common law, international law, or New York
                     State law might have offered against respondents’ claims” 14. It must be
                     underscored, in this respect, that one of Iran’s aims in relation to Arti-
                     cle III, paragraph 2, is not so much that US courts “uphold” immunities
                     (as the present Judgment wrongly assumes in its paragraph 70), but rather
                     that Iranian companies be put in a position to effectively invoke such
                     immunities before US courts. At present, this is not possible due to the
                     measures adopted by the United States 15.




                        10. Another provision that, in my opinion, brings claims on immuni-
                     ties within the scope of the Court’s jurisdiction ratione materiae under the
                     1955 Treaty is Article X, paragraph 1, which provides that “[b]etween the
                     territories of the two High Contracting Parties there shall be freedom of

                          9
                          Paragraph 70 of the present Judgment.
                          10Ibid.
                        11 Ibid.
                        12 Jurisdictional Immunities of the State (Germany v. Italy: Greece intervening), Judg-

                     ment, I.C.J. Reports 2012 (I), p. 124, para. 58; Arrest Warrant of 1 April 2000 (Democratic
                     Republic of the Congo v. Belgium), Judgment, I.C.J. Reports 2002, p. 25, para. 60.
                        13 Jurisdictional Immunities of the State (Germany v. Italy: Greece intervening), Judg-

                     ment, I.C.J. Reports 2012 (I), p. 136, para. 82.
                        14 Bank Markazi v. Peterson et al., Supreme Court Reporter, Vol. 136, p. 1310 (2016),

                     Roberts, C. J., dissenting, p. 14.
                        15 See CR 2018/33, pp. 27‑29, paras. 9-11 (Wordsworth), and partially, CR 2018/31,

                     p. 13, para. 10 (Wordsworth).

                     60




3 CIJ1158.indb 116                                                                                                 21/10/19 10:25

                     64 	           certain iranian assets (sep. op. gevorgian)

                     commerce and navigation”. As the present Judgment acknowledges, the
                     Court interpreted this provision broadly in its Judgment on preliminary
                     objections in the Oil Platforms case :

                          “whether the word ‘commerce’ is taken in its ordinary sense or in its
                          legal meaning, at the domestic or international level, it has a broader
                          meaning than the mere reference to purchase and sale.
                             Treaties dealing with trade and commerce cover a vast range of
                          matters ancillary to [. . .] commerce, such as shipping, transit of goods
                          and persons, the right to establish and operate businesses, protection
                          from molestation, freedom of communication, acquisition and tenure
                          of property.” 16
                        11. In paragraphs 78 and 79, the present Judgment concludes that the
                     protection of a central bank’s immunities is not included in the expression
                     “matters ancillary to commerce”. In so doing, it fails to acknowledge
                     that, in Oil Platforms, the Court referred to Article X, paragraph 1, as
                     protecting not only “commerce” between the Contracting Parties (a term
                     already defined in broad terms), but also the larger concept of “freedom
                     of commerce”. In the Court’s view,

                          “[a]ny act which would impede that ‘freedom’ is thereby prohibited.
                          Unless such freedom is to be rendered illusory, the possibility must
                          be entertained that it could actually be impeded as a result of acts
                          entailing the destruction of goods destined to be exported, or capable
                          of affecting their transport and their storage with a view to export.” 17
                        12. Given the essential role played by Bank Markazi in the effective
                     conclusion of commercial transactions by Iranian companies in the
                     United States, Iran now invokes before the Court an alleged serious vio-
                     lation of its rights under this provision. Such an interference appears to
                     be the direct consequence of the restriction of immunities by means of a
                     series of measures specifically targeting Iran and Iranian-owned compa-
                     nies. In such circumstances, it appears unjustified to limit the Court’s
                     jurisdiction under Article X, paragraph 1, in the manner done in the pres-
                     ent Judgment.
                        13. For all these reasons, I am of the view that the Court should have
                     dismissed the second preliminary objection raised by the United States,
                     and accordingly, should have exercised its full jurisdiction over Iran’s
                     claims on the merits.

                     (Signed) Kirill Gevorgian.


                       16 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                     Objection, Judgment, I.C.J. Reports 1996 (II), p. 818, paras. 45-46.
                       17 Ibid., p. 819, para. 50.



                     61




3 CIJ1158.indb 118                                                                                            21/10/19 10:25

